Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 12/28/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 6 and 7 when taken in the context of the claims as a whole.  Specifically, the combination of creating a font using intermediate code for a metafont to code of an outline font written in XML, with parsing the intermediate code for point information to create the metafont, with metafont having an attribute for designating two points forming an outline as a pair, with a second attribute designating whether to fill inner area of an outline, with a third attribute for changing position of point B based on position of point A, with a fourth attribute associated with configuring a serif of a point, with the outline font being a unified font object and the attribute for the metafont is included in a point tag in a code of the unified font object.
At best the prior arts of record, specifically, Horikawa (US 20100118323 A1 hereinafter Horikawa) teaches font outlines in XML with attributes (see ¶33-¶34 and Fig.3A). Horikawa further teaches creating a font by parsing values in outline (see Fig. 4-5 and ¶49, ¶72). Rickner et al. (US 20130155098 A1 hereinafter Rickner) teaches parent child font points whose location is dependent on each other (see ¶30). Rickner further teaches object oriented instructions to identify points in a font glyph (see ¶5, ¶51). Hitchcock et al. (US 20140362104 A1) teaches generating 
Newly cited art Goddeau (US 20090002375 A1) teaches font creations using parent child points (see ¶21 and ¶35). Ohmori (US 20100141976 A1) teaches glyph information of fonts described in XML files in an outline font (see ¶43)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 6 and 7 as a whole.
Thus, claims 1, 6 and 7 are allowed over the prior art of record.
Claim 5 is allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 12/28/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143